Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Huppert on February 9, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1.  A control device for a gas turbine comprising:
	a target value calculation part configured to calculate a control target value being a target value of an output of the gas turbine; and
	a command value calculation part configured to calculate a fuel command value on the basis of a deviation between the control target value and an actual output value of the gas turbine,
	wherein the target value calculation part is configured to:

		decrease the control target value from the value after the difference becomes not greater than the threshold,
wherein the control device is configured to control an output of a turbine of the gas turbine.
Claims 2-11, line 1, replace “The control device for a gas turbine” with “The control device for the gas turbine”.
Claim 12.  [[A]] The gas turbine, comprising:
	the control device according to claim 1;
	a compressor for compressing air;
	a combustor for producing combustion gas from combustion reaction of a fuel and compressed air from the compressor; and
	[[a]] the turbine to be driven by the combustion gas from the combustor[[,]]
	
Claims 14-20, line 1, replace “The method for controlling a gas turbine” with “The method for controlling the gas turbine”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Tanaka et al. (US 2004/0159105).  Tanaka teaches a system which adjusts the target load based on the difference between the target load and the actual load, but is 
The prior art of record fails to teach, either alone or in combination, the invention as described in claims 1 and 13.  Claims dependent thereon are allowable at least because they inherit the allowable subject matter of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741